*416We decline to disturb the pendente lite award. There is no showing of either exigent circumstances or a failure by Supreme Court to consider the appropriate factors, such as the parties’ respective incomes and their preseparation standard of living (see Mimran v Mimran, 83 AD3d 550, 550 [2011]; Ayoub v Ayoub, 63 AD3d 493, 497 [2009], appeal dismissed 14 NY3d 921 [2010]). The record does not support defendant’s contention that plaintiffs property assets constituted part of her compensation during the marriage (compare Isaacs v Isaacs, 246 AD2d 428, 428-429 [1998]).
Supreme Court providently exercised its discretion in denying defendant’s request for sanctions. Plaintiffs commencement of this action in New York does not constitute frivolous conduct (see 22 NYCRR 130-1.1; Granato v Granato, 51 AD3d 589, 590 [2008]).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Gonzalez, EJ., Tom, Sweeny, Renwick and Román, JJ.